DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadota et al. (US 2020/0019264).
Re claim 1:	Kadota teaches an antenna device comprising antenna portions (11-14) arranged side by side in columns with a partial overlap between the antenna portions next to each other (fig. 8); and common lines (60-63) each connected to and shared by a set of the antenna portions not overlapping each other to collectively activate the set of the antenna portions (see figs. 6-10; paragraphs 0103-0149).

Re claim 4:	The antenna device further comprising insulating layers (41, 42, and 43) together serving as a multi-component substrate on which both the antenna portions and the common lines are disposed (fig. 7).  
Re claim 5:	The antenna device comprising gate insulating layer (42) serving as an antenna substrate and a wiring substrate on which the antenna portions and the common lines are disposed (fig. 7).  
Re claim 7:	Kadota teaches a position input device including an antenna device comprising: the antenna device according to claim 1; and a position detection electrode configured to form capacitance with a position input body to enable detection of the position input by the position input body (paragraphs 0107, 0146, 0147, 0186, 0187).  
Re claim 10:	Kadota teaches a display device (12) including an antenna device comprising: the antenna device according to claim 1; and a display panel disposed over the antenna device and having a display surface on which an image is displayed (figs. 11-12; paragraph 0152-0158).  

Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yahiro et al. (US 2018/0314369) teaches a device for touch panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEUNG H LEE/           Primary Examiner, Art Unit 2887